

114 HR 5836 IH: HEARD Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5836IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Gosar (for himself, Mr. Amodei, Mr. Buck, Mr. Cook, Mr. Franks of Arizona, Mr. Hardy, Mr. Jody B. Hice of Georgia, Mr. Labrador, Mr. McClintock, Mr. Newhouse, Mr. Schweikert, Mr. Sessions, Mr. Stewart, Mr. Tipton, Mr. Young of Alaska, Mr. Duncan of Tennessee, Mr. King of Iowa, Mr. Nunes, Mr. Babin, and Mr. Coffman) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the orderly disposal of certain Federal lands, to benefit education and other
			 purposes through the sales of such lands, to consolidate Federal lands to
			 improve management, to provide for the acquisition of lands for
			 recreational and other opportunities, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Hunting, Education, and Recreational Development Act or the HEARD Act. (b)Table of contentsThe table of contents for this Act is:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purpose.
					Sec. 3. Definitions.
					Sec. 4. Disposal.
					Sec. 5. Lands to provide or increase recreational and other opportunities.
					Sec. 6. Public availability of information on land potentially available for disposal.
					Sec. 7. Recreation and Public Purposes Act.
					Sec. 8. Limitations for administrative costs.
					Sec. 9. Recording.
				
			2.Findings and purpose
 (a)FindingsCongress finds the following: (1)The total Federal estate exceeds more than 635,000,000 acres.
 (2)The Federal Government owns parcels of varying size interspersed with or adjacent to private, State, and tribal lands throughout the United States, making many of these parcels difficult to manage and more appropriate for disposal.
 (3)The Bureau of Land Management identifies certain lands potentially available for disposal in revisions to resource management plans.
 (4)Existing law does not require the Bureau of Land Management to dispose of identified lands on a regular or frequent basis. As a result, lands identified as potentially available for disposal under valid resource management plans are rarely disposed of by the Bureau of Land Management.
 (5)The Forest Service has several authorities to dispose of Federal lands, but such authorities are rarely used.
 (b)PurposesThe purposes of this Act are— (1)to provide for the orderly disposal of certain Federal lands;
 (2)to benefit education through the sales of such lands and research focused on natural resource issues at educational institutions;
 (3)to consolidate Federal lands to achieve better management; and (4)to provide for the acquisition of certain lands to provide or increase recreational and other purposes.
 3.DefinitionsAs used in this Act: (1)HuntingThe term hunting means use of a firearm, bow, or other authorized means in the lawful—
 (A)pursuit, shooting, capture, collection, trapping, or killing of wildlife; or (B)attempt to pursue, shoot, capture, collect, trap, or kill wildlife.
 (2)Land grant universityThe term land grant university means a land grant university— (A)established under the Act of July 2, 1862 (known as the First Morrill Act; 12 Stat. 503, chapter 130; 7 U.S.C. 301 et seq.);
 (B)established under the Act of August 30, 1890 (known as the Second Morrill Act; 26 Stat. 419, chapter 841; 7 U.S.C. 321 et seq.); or (C)described in section 533(a)(1) of the Equity in Educational Land-Grant Status Act of 1994 (part C of title V of Public Law 103–382).
 (3)Recreational fishingThe term recreational fishing means the lawful— (A)pursuit, capture, collection, or killing of fish; or
 (B)attempt to pursue, capture, collect, or kill fish. (4)Recreational off-highway vehiclesThe term recreational off-highway vehicle means a motorized off-highway vehicle designed to travel on four or more tires, intended by the manufacturer for recreational use by one or more persons and having all of the following characteristics:
 (A)A steering wheel for steering control. (B)Foot controls for throttle and service brake.
 (C)Non-straddle seating. (D)Maximum speed capability greater than 30 miles per hour.
 (E)Gross vehicle weight rating no greater than 3,750 pounds. (F)Less than 80 inches in overall width, exclusive of accessories.
 (G)Engine displacement equal to or less than 61 cubic inches for gasoline fueled engines. (H)Identification by means of a 17-character personal or vehicle information number.
 (5)Recreation and Public Purposes ActThe term Recreation and Public Purposes Act means the Act entitled An Act to authorize acquisition or use of public lands by States, counties, or municipalities for recreational purposes, approved June 14, 1926 (43 U.S.C. 869 et seq.).
 (6)Recreational shootingThe term recreational shooting means any form of sport, training, competition, or pastime, whether formal or informal, that involves the discharge of a rifle, handgun, or shotgun, or the use of a bow.
 (7)Secretary concernedThe term Secretary concerned means— (A)the Secretary of the Interior, in reference to lands under the jurisdiction of that Secretary; and
 (B)the Secretary of Agriculture, in reference to lands under the jurisdiction of that Secretary. (8)Special accountThe term special account means the account in the Treasury of the United States established under this Act.
 (9)Unit of local governmentThe term unit of local government means the governing body of each, community, county, municipality, city, town, or township created pursuant to State law with boundaries interspersed with or adjacent to Federal lands.
			4.Disposal
 (a)DisposalIn accordance with this Act, and other applicable law, and subject to valid existing rights, the Secretary concerned is authorized to dispose of Federal land.
 (b)Reservation for local public purposesNot less than 30 days before the offering of lands for sale or exchange pursuant to subsection (a), States or the unit of local government in whose jurisdiction the lands are located may elect to obtain any such lands for local public purposes pursuant to the provisions of the Recreation and Public Purposes Act. Pursuant to any such election, the Secretary concerned shall retain the elected lands for conveyance to the States or such unit of the local government in accordance with the provisions of the Recreation and Public Purposes Act.
			(c)Selection
 (1)Joint selection requiredThe Secretary concerned and the unit of local government in whose jurisdiction lands referred to in subsection (a) are located shall jointly select lands to be offered for sale or exchange under this section. The Secretary concerned shall coordinate land disposal activities with the unit of local government concerned. Land disposal activities of the Secretary concerned shall be consistent with local land use planning and zoning requirements and recommendations.
				(2)Offering
 (A)The Secretary concerned shall make the first offering of land as soon as practicable after land has been selected in accordance with this subsection.
 (B)The Secretary of the Interior shall dispose of not less than 10 percent of lands currently identified by the Bureau of Land Management for disposal as of the date of the enactment of this Act in each of the first 8 years after the date of the enactment of this Act, for a total of 80 percent of such lands by the end of the eighth year after the date of the enactment of this Act.
 (C)The Secretary of the Interior shall dispose of not less than 20 percent of lands identified by the Bureau of Land Management for disposal in any resource management plan amendment made after the date of the enactment of this Act in each of the 4 years after such an amendment is made, for a total of 80 percent of such lands by the end of the fourth year after the date of such amendment.
 (D)The Secretary of Agriculture shall dispose of not less than 10 percent of lands currently identified by the Forest Service for disposal as of the date of the enactment of this Act in each of the first 8 years after the date of the enactment of this Act, for a total of 80 percent of such lands by the end of the eighth year after the date of the enactment of this Act.
 (E)The Secretary of Agriculture shall dispose of not less than 20 percent of lands identified by the Forest Service for disposal in any resource management plan amendment made after the date of the enactment of this Act in each of the 4 years after such an amendment is made, for a total of 80 percent of such lands by the end of the fourth year after the date of such amendment.
 (F)Private landowners with inholdings interspersed with or adjacent to Federal land being disposed of shall have the first right of refusal for the purchase of land sold or exchanged under this Act.
					(d)Disposition of proceeds
 (1)Land salesOf the gross proceeds of sales of land under this subsection in a fiscal year shall be made available as follows:
 (A)Fifteen percent shall be paid directly to the State where the sale takes place for use to supplement the education of students in kindergarten through grade 12, to supplement public support of institutions of public higher education, and to supplement State agricultural and natural resource agencies.
 (B)Fifteen percent shall be paid directly to the one or more land grant universities within the boundaries of the State of which the revenue is derived for the purposes of providing agricultural and natural resources research, extension, teaching and infrastructure.
 (C)Ten percent shall be paid directly to the one or more counties within the boundaries of which the revenue is derived with 50 percent of those revenues going to a county extension office.
 (D)Ten percent shall be deposited in a special account created in the Treasury of the United States for use pursuant to the provisions of paragraph (3).
 (E)The remainder shall be deposited into the General Fund of the Treasury. (2)Payments (A)In generalAmounts paid to land grant universities under subsection (B) shall be in addition to any other payments of public support.
 (B)Payments in lieu of taxesA payment to a county under subsection (C) shall be in addition to a payment in lieu of taxes received by the county under chapter 69 of title 31, United States Code.
					(3)Availability of special account
 (A)In generalAmounts deposited in the special account may be expended by the Secretary concerned for— (i)any of the purposes described in section 5; and
 (ii)deferred maintenance, repairs, and capital improvements. (B)ProceduresThe Secretary concerned shall coordinate the use of the special account with States, the unit of local government in whose jurisdiction the lands are located, and other interested persons, to ensure accountability and demonstrated results.
 (C)Investment of special accountAll funds deposited as principal in the special account shall earn interest in the amount determined by the Secretary of the Treasury on the basis of the current average market yield on outstanding marketable obligations of the United States of comparable maturities. Such interest shall be added to the principal of the account and expended according to the provisions of paragraph (3).
					5.Lands to provide or increase recreational and other opportunities
			(a)Acquisitions
 (1)DefinitionFor purposes of this subsection, the term recreational beneficial land means land or an interest in land, the acquisition of which the United States would, in the judgment of the Secretary concerned provide an opportunity—
 (A)for hunting, recreational fishing, recreational shooting, recreational off-highway vehicles, or other recreational purposes; or
 (B)to achieve better management of public land through consolidation of Federal ownership. (2)ConcurrenceBefore initiating efforts to acquire land under this subsection, the Secretary concerned shall obtain the concurrence of each affected State and unit of local government within whose jurisdiction the lands are located, including appropriate planning and regulatory agencies, and with other interested persons, concerning the necessity of making the acquisition, the potential impacts on State and local government, and other appropriate aspects of the acquisition. Concurrence under this paragraph is in addition to any other consultation required by law.
 (3)In generalAfter the consultation process has been completed in accordance with paragraph (3), the Secretary concerned may acquire, with the proceeds of the special account, recreational beneficial land and interests in recreational beneficial land. Lands may not be acquired by eminent domain or condemnation or without the consent of the owner thereof. Funds made available from the special account may be used with any other funds made available under any other provision of law or any other non-Federal matching funds provided by a nongovernmental organization.
 (b)Determination of fair market valueThe fair market value of land or an interest in land to be acquired by the Secretary concerned under this section shall be determined pursuant to section 206 of the Federal Land Policy and Management Act of 1976 and shall be consistent with other applicable requirements and standards. Fair market value shall be determined without regard to the presence of a species listed as threatened or endangered under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 (c)Payments in lieu of taxesSubparagraph (H) of section 6901(1) of title 31, United States Code, is amended by inserting or the Hunting, Education, and Recreational Development Act after the Southern Nevada Public Land Management Act of 1998. (d)LimitationThe total land acreage acquired annually under this Act shall not exceed the total Federal land acreage disposed of annually under this Act.
			6.Public availability of information on land potentially available for disposal
 (a)Bureau of Land ManagementThe Bureau of Land Management, shall make publicly available, including on the Internet at http://www.blm.gov/wo/st/en/prog/planning/planning_overview/lands_potentially0.html, or any successor website, all public lands managed by the agency potentially available for disposal as identified in agency resource management plans.
 (b)Forest ServiceThe Forest Service, shall make publicly available, including on the Internet, all public lands managed by the agency identified for disposal as identified in agency land and resource management plans.
			7.Recreation and Public Purposes Act
 (a)In generalUpon request by a grantee of lands within a local county that are subject to a lease or patent issued under the Recreation and Public Purposes Act, the Secretary concerned may transfer the reversionary interest in such lands to other non-Federal lands. The transfer of the reversionary interest under this section shall only be made to lands of equal value, except that with respect to States or a unit of local government an amount equal to the excess (if any) of the fair market value of lands received by the unit of local government over the fair market value of lands transferred by the unit of local government shall be paid to the Secretary concerned and shall be treated under subsection (d)(1) of section 4 as proceeds from the sale of land. For purposes of this subsection, the fair market value of lands to be transferred by States or a unit of local government may be based upon a statement of value prepared by a qualified appraiser.
 (b)Terms and conditions applicable to reversionary interestOther non-Federal lands selected under this subsection by a grantee described in subsection (a) shall be subject to the activities defined as permissible under parts 2920 and 2930 of title 43, Code of Federal Regulations, shall be permissible.
 8.Limitations for administrative costsAmounts deposited in the special account created by this Act shall be expended by the Secretary concerned for reimbursement of—
 (1)costs incurred by the local offices of the Bureau of Land Management and the Forest Service in arranging sales, conveyances, or exchanges under this Act; and
 (2)reimbursement of any other costs associated with this Act including investigations, reports, appraisals, surveys, and clearances.
 9.RecordingThe Secretary concerned shall record all final sales, conveyances and exchanges under this Act with the county within whose jurisdiction the lands are located.
		